DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on January 20, 2021 to the non-final Office action of September 29, 2020 is acknowledged.  The Office action on the currently pending elected claims 1-13 and 21 follows.

Claim Objections

Claims 2, 4, 5, 7, 10, 12, 13, and 15 are objected to because of the following informalities:
Claims 2, 4, and 5: every instance of “electromagnetic shielding layer” (see ln.8 of claim 2, ln.3 of claim 4, and ln.2 of claim 5) should be amended to recite “electromagnetic shielding region” so that the nomenclature is consistent with that of claim 1.
Claim 2 Ln.6: the clause “removing an oxidation layer” should be amended to recite “removing a corrosion layer” so that the terminology is consistent with [0038] of Applicant’s 
Claim 7 Lns.1-2: the clause “wherein the circuit board includes one or more grounding contacts” should be amended to recite “wherein the ground includes one or more grounding contacts” so that it is clear that the “one or more grounding contacts” are with reference to the “ground” of the electronic circuit of claim 1 (i.e., establish a clear relationship between the “ground” of claim 1 and the “one or more ground contacts” of claim 7).
Claim 10 Ln.3: the word “that” should be placed between the words “treatment” and “includes” for grammatical reasons.
Claim 10 Ln.4: the clause “to remove an oxidation layer” should be amended to recite “to remove a corrosion layer” for the same reasons provided for claim 2 above.
Claim 10 Lns.4-7: the clauses “a base material” and “the base material at the portion of the vapor chamber” should be amended to recite “the structural base material” and “the structural base material at the electromagnetic shielding region of the vapor chamber” so that the nomenclature is consistent throughout the claim.
Claim 12 Ln.2: the clause “the titanium base material” should be amended to recite “the structural base material” so that the nomenclature is consistent with that of claim 10 (i.e., the limitation “titanium base material” is no longer present in the claims).
Claim 13 Ln.3: the clause “to shield the electronic component from the EM signals” should be amended to recite “to shield the first antenna and/or second antenna from the first electromagnetic signals and/or second electromagnetic signals” since the limitation “electronic component” and “EM signals” are no longer present in the claims.
See next page→
without traverse. The Office believes that Applicant made a typographical error and requests that the status identifier be amended to recite “Withdrawn”.
The Office requests Applicant’s cooperation in reviewing and correcting any other informalities present in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 20150116928) in view of Yamamoto (US 20070029070) (of record, cited in the IDS).
Regarding claim 1, Delano discloses (Fig.1):
An electro-thermal system, comprising: a first antenna (120 and [0021]) for generating first electromagnetic signals ([0021]: component 120 can be an antenna, which by definition is a 
However, Delano does not disclose:
A vapor having an electromagnetic shielding region that is positioned between the first antenna and the second antenna, and that attenuates (i) a portion of the first electromagnetic signals that is directed toward the second antenna, and (ii) a portion of the second electromagnetic signals that is directed toward the first antenna; and an electronic circuit having a ground that is in electric contact with the electromagnetic shielding region that is positioned between the first antenna and the second antenna.
Yamamoto however teaches (Fig.11):
A vapor chamber (270 and [0164]: describes a heat pipe which is also known as a vapor chamber) having an electromagnetic shielding region (Fig.11 and [0168]: any region/area/portion of 272 and/or 276 can define an electromagnetic shielding region) that attenuates electromagnetic signals ([0168]: film 272 and/or film 276 that define the electromagnetic shielding region block electromagnetic noise/interference to or from electronic components); and an electronic circuit (See Fig.11) having a ground (G) that is in electric contact (See Fig.11, 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yamamoto to modify the vapor chamber of Delano such that the region of the vapor chamber of Delano that is positioned between the first antenna and second antenna is an electromagnetic shielding region that attenuates (i) a portion of the first electromagnetic signals that is directed toward the second antenna, and (ii) a portion of the second electromagnetic signals that is directed toward the first antenna, and such that the electromagnetic shielding region that is provided between the two antennas is in electrical contact with a ground of the electronic circuit, as claimed, in order to provide an improved vapor chamber assembly that can effectively shield electromagnetic noises to or from any or all of the electronic components on the electronic circuit as taught by Yamamoto ([0168]).
Examiner Note: the limitations “attenuates (i) a portion of the first electromagnetic signals that is directed toward the second antenna, and (ii) a portion of the second electromagnetic signals that is directed toward the first antenna” are functional limitations and are rendered obvious should the prior art(s) teach all of the structural limitations of the claim.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

Regarding claim 9, Delano discloses (Fig.1):
An apparatus comprising: at least one support element (See Figure Below); a first antenna (120 and [0021]) that is mounted at a first location (See Figure Below) of the at least one support element and a second antenna (124 and [0021]) that is mounted at a second location (See Figure Below) of the at least one support element; and a vapor chamber (104) that includes a region (108) that is positioned between the first antenna (120 and [0021]) and the second antenna (124 and [0021]); first electromagnetic signals that are emitted by the first antenna (120 and [0021]) toward the second antenna (124 and [0021]), and second electromagnetic signals that are emitted by the second antenna (124 and [0021]) toward the first antenna (120 and [0021]) (First and Second Electromagnetic Signals produced by First and Second Antennas: Fig.1 and [0021]- the components 120, 124 can be antennas, which by definition, will generate and/or receive electromagnetic signals, and each of the electromagnetic signals generated by each of the antennas 120, 124 can radiate towards each other).

See next page→

    PNG
    media_image1.png
    736
    891
    media_image1.png
    Greyscale

However, Delano does not disclose:
A vapor chamber that includes an electromagnetic shielding region that is positioned between the first antenna and the second antenna to attenuate: first electromagnetic signals that are emitted by the first antenna toward the second antenna, and second electromagnetic signals that are emitted by the second antenna toward the first antenna; and an electronic ground that is in electric contact with the electromagnetic shielding region that is positioned between the first antenna and the second antenna.
Yamamoto however teaches:
A vapor chamber (270 and [0164]: describes a heat pipe which is also known as a vapor chamber) that includes an electromagnetic shielding region (Fig.11 and [0168]: any region/area/portion of 272 and/or 276 can define an electromagnetic shielding region) that 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yamamoto to modify the device of Delano such that the region of the vapor chamber that is provided between the first and second antenna is an electromagnetic shielding region that is electrically coupled to an electronic ground and attenuates first electromagnetic signals that are emitted by the first antenna toward the second antenna, and second electromagnetic signals that are emitted by the second antenna toward the first antenna, as claimed, in order to provide an improved vapor chamber assembly that can effectively shield electromagnetic noises to or from any or all of the electronic components on the electronic circuit as taught by Yamamoto ([0168]).
Examiner Note: the limitations “attenuate: first electromagnetic signals that are emitted by the first antenna toward the second antenna, and second electromagnetic signals that are emitted by the second antenna toward the first antenna” are functional limitations and are rendered obvious should the prior art(s) teach all of the structural limitations of the claim.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
See next page→

Regarding claims 2 and 10, Yamamoto further teaches:
(Claim 2) Wherein the electromagnetic shielding region (Fig.11 and [0168]: any region/area/portion of 272 and/or 276 can define an electromagnetic shielding region) is deposited onto a structural base material (279) in accordance with a predetermined surface treatment ([0124] and [0163]: the films 272,276 that define the electromagnetic shielding region are made by surface treatment).
(Claim 10) Wherein the electromagnetic shielding region (Fig.11 and [0168]: any region/area/portion of 272 and/or 276 can define an electromagnetic shielding region) is deposited onto a structural base material (279) in accordance with a predetermined surface treatment ([0124] and [0163]: the films 272,276 that define the electromagnetic shielding region are made by surface treatment).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Yamamoto to further modify the device of modified Delano such that the electromagnetic shielding region is deposited onto a structural base material in accordance with a predetermined surface treatment, as respectively claimed in claims 2 and 10, in order to achieve the improved vapor chamber assembly as discussed in claims 1 and 9 above.
In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).
In the instant case, the end product will have a vapor chamber that will be made out of structural base material that is surface treated with a conductive material to define an electromagnetic shielding region that is then electrically connected to a ground of an electronic circuit, and thus teaching all of the structural limitations of the vapor chamber.
Regarding claim 4, Delano further discloses:
Wherein a structural base material (Fig.1 and [0020]: the outer layer of the vapor chamber 104 is the structural base material) of the vapor chamber (104) has a first strength-to-weight ratio (Fig.1 and [0020]: the outer layer of the vapor chamber 104 will be made out of a particular material that will have an associated strength-to-weight ratio).
However, Delano does not disclose:
Wherein the electromagnetic shielding region is deposited onto the structural base material and has a second strength-to-weight ratio that is less than the first strength-to-weight ratio.
Yamamoto however further teaches:
Wherein the electromagnetic shielding region (Fig.11 and [0168]: any region/area/portion of 272 and/or 276 can define an electromagnetic shielding region) is deposited onto the structural base material (279) and has a second strength-to-weight ratio ([0165] and [0168]: the electromagnetic shielding layer 272 and/or 276 that defines the electromagnetic shielding region will be made out of material that has an associated strength-to-weight ratio).

However, the above combination still fails to teach:
A second strength-to-weight ratio that is less than the first strength-to-weight ratio.
However, modifying the material of the electromagnetic shielding layer such that it is made out of a material that has a strength-to-weight ratio that is less than the first strength-to-weight ratio of the structural base material, as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to make forming the electromagnetic shielding region on the base material easier due to the strength-to-weight ratio (i.e., the material of the electromagnetic shielding layers) of the electromagnetic shielding region being lower than the strength-to-weight ratio (i.e., the material of the base material) of the base material of the vapor chamber (i.e., a material with a lower strength-to-weight ratio is easier to shape into a desired shape compared to a material with a higher strength-to-weight ratio), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 5, Delano further discloses:
The structural base material (Fig.1 and [0020]: the outer layer of the vapor chamber 104 is the structural base material) has a first resistivity (Fig.1 and [0020]: the outer layer of the vapor chamber 104 is the structural base material that will be made out of a material that will have an associated resistivity).
Delano however does not disclose:
Wherein the electromagnetic shielding region has a second resistivity that is at least ten times less than the first resistivity.
Yamamoto however further teaches:
Wherein the electromagnetic shielding region (Fig.11 and [0168]: any region/area/portion of 272 and/or 276 can define an electromagnetic shielding region) has a second resistivity ([0165] and [0168]: the electromagnetic shielding layer 272 and/or 276 that defines the electromagnetic shielding region will be made out of material that has an associated resistivity).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yamamoto to further modify the device of modified Delano such that the electromagnetic shielding layer defines a second resistivity in order to achieve the improved vapor chamber assembly as described in claim 1 above.
However, the above combination would still fail to teach:
A second resistivity that is at least ten times less than the first resistivity.
See next page→
. See In re Leshin, 125 USPQ 416 (CCPA 1960) and In re Aller, 105 USPQ 233.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 6, Delano further discloses:
Wherein the electronic circuit ([0021]: the PCB board defines the electronic circuit) is integrated into a circuit board ([0021]: all of the electronic components can be mounted on a PCB board, which defines the claimed electronic circuit) on which the vapor chamber (104) is mounted with a first side (See Figure Below) facing the first antenna (120 and [0021]) and a second side (See Figure Below) facing the second antenna (124 and [0021]).
See next page→

    PNG
    media_image2.png
    500
    807
    media_image2.png
    Greyscale

Regarding claim 11, Examiner notes that the limitations as recited in claim 11 (e.g., “wherein each of the first surface treatment and the second surface treatment are performed within an inert environment”) do not have actual patentable weight since the claim is a product-by-process claim that does not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).
In the instant case, the end product will have a vapor chamber that will be made out of structural base material that is surface treated with a conductive material to define an electromagnetic shielding region that is then electrically connected to a ground of an electronic circuit, and thus teaching all of the structural limitations of the vapor chamber.
Regarding claim 12, Delano further discloses:
A resistivity (Fig.1 and [0020]: the outer layer of the vapor chamber 104 is the structural base material that will be made out of a material that will have an associated resistivity) of the structural base material (Fig.1 and [0020]: the outer layer of the vapor chamber 104 is the structural base material).
However, Delano does not disclose:
Wherein the conductive material has a first resistivity that is at least two times greater than a second resistivity of the structural base material.
Yamamoto further teaches:
Wherein the conductive material (272 and/or 276) has a first resistivity ([0165] and [0168]: the conductive films 272, 276 that define the electromagnetic shielding region will be 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Yamamoto to further modify the device of modified Delano such that the conductive material that defines the electromagnetic shielding region has a first resistivity, as claimed, in order to provide the improved vapor chamber assembly as discussed in claim 9 above.
However, the above combination would still fail to teach:
Wherein the conductive material has a first resistivity that is at least two times greater than a second resistivity of the structural base material.
However, modifying the material of the conductive material such that it is made out of a desired material so that the first resistivity is at least two times greater than the second resistivity of the titanium base material, as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to further optimize the electromagnetic shielding properties of the vapor chamber due to the material/resistivity of the conductive material in relation to the material/resistivity of the structural base material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice, and since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) and In re Aller, 105 USPQ 233.
See next page→
KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 20150116928) and Yamamoto (US 20070029070) (of record, cited in the IDS) as applied to claim 2 above, and further in view of Liu (US 20100307720).
Regarding claim 3, modified Delano does not teach:
Wherein the structural base material is a titanium-alloy.
Liu however teaches:
Wherein the structural base material is a titanium-alloy ([0005]: the heat pipe is a vapor chamber that will have a structural base material that is made out of a titanium-alloy).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of the Liu reference to further modify the device of modified Delano such that the structural base material is a titanium-alloy, as claimed, in order to provide a vapor chamber that is light weight and has high strength and resistance to corrosion due to the vapor chamber being constructed from a titanium base material as taught by Liu ([0005]).

See next page→
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 20150116928) and Yamamoto (US 20070029070) (of record, cited in the IDS) as applied to claims 6 and 9 above, and further in view of Sathe (US 20020067598).
Regarding claim 7, modified Delano does not teach:
Wherein the ground includes one or more grounding contacts that are positioned on the circuit board to contact the electromagnetic shielding region when the vapor chamber is mounted to the circuit board.
Sathe however teaches (Figs.1-4):
Wherein the ground (60) includes one or more grounding contacts (64 and [0018]) that are positioned on the circuit board (12) to contact the vapor chamber (22) when the vapor chamber (22) is mounted to the circuit board (12).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sathe to further modify the device of modified Delano such that the ground includes one or more grounding contacts that are positioned on the circuit board that contact the electromagnetic shielding region of modified Delano when the vapor chamber is mounted to the circuit board, as claimed, in order to provide a more compact (and thus more space efficient) circuit assembly due to the electrical circuit being defined on a single printed circuit board.
Regarding claim 13, modified Delano does not teach:
Wherein the vapor chamber includes one or more fins that are located at the electromagnetic shielding region that is positioned to shield the electronic component from the EM signals, and wherein the one or more fins are electrically grounded.
Sathe however teaches (Figs.1-4):

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sathe to further modify the device of modified Yamamoto such that the vapor chamber has one or more fins that are electrically grounded, as claimed, in order to further improve the heat dissipation capabilities of the vapor chamber due to the fins increasing the heat dissipation surface area.
However, the above combination would still fail to teach:
One or more fins that are located at the electromagnetic shielding region that is positioned to shield the electronic component from the EM signals.
However, modifying the position of the one or more fins of modified Yamamoto such that they are in a desired area, including as claimed (i.e., the electromagnetic shielding region), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved heat dissipation as discussed above, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
See next page→
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 20150116928) and Yamamoto (US 20070029070) (of record, cited in the IDS) as applied to claim 1 above, and further in view of Mikami (US 20070133174).
Regarding claim 8, modified Delano does not teach:
A wire having a first end that is mechanically coupled to the electromagnetic shielding region of the vapor chamber and a second end that is mechanically coupled to the ground of the electronic circuit.
Mikami however teaches:
A wire ([0010]: the lead is the claimed wire) having a first end ([0010]: the end of the wire/lead that is provided on/mechanically coupled to the "heat-radiating or middle portion of the heat pipe") that is mechanically coupled to the vapor chamber ([0010]: the heat pipe is the vapor chamber) and a second end ([0010]: the other end of the wire/lead that is connected/mechanically coupled to the ground) that is mechanically coupled to the ground ([0010]) of the electronic circuit ([0010]: the substrate is a pcb, which will have an electronic circuit, that will have an electrical ground).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of claimed invention to utilize the above teaching of Mikami to further modify the device of modified Delano such that it has a wire that has a first end that is mechanically coupled to the electromagnetic shielding region of the vapor chamber of modified Delano and a second end that is coupled to the ground of the electronic circuit, as claimed, in order to achieve the improved vapor chamber that will protect the heat source from electromagnetic noises as described in claim 1 above.
See next page→
KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Delano (US 20150116928) and Yamamoto (US 20070029070) (of record, cited in the IDS) as applied to claim 1 above, and further in view of Hood (US 20030072131).
Regarding claim 21, modified Delano does not teach:
Wherein the first electromagnetic signals generated by the first antenna are emitted at a frequency that is common to the second electromagnetic signals generated by the second antenna.
Hood however teaches (Fig.1):
Wherein the first electromagnetic signals generated by the first antenna (164) are emitted at a frequency that is common to the second electromagnetic signals generated by the second antenna (174) (First Electromagnetic Signals generated by First Antenna being common/same as Second Electromagnetic Signals generated by Second Antenna: [0029]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hood to further modify the device of modified Delano such that the first electromagnetic signals generated by the first antenna are emitted at a frequency that is common to the second electromagnetic signals 
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant’s arguments filed on January 20, 2021 have been fully considered, but have been found unpersuasive.  Regarding amended independent claim 1 (and by virtue, independent claim 9 since claim 9 recites similar amended subject matter as claim 1), Applicant contests that the claim is allowable over the Delano and Yamamoto references because neither reference teaches “a vapor chamber in thermal communication with a heat source and having an electromagnetic shielding region that is positioned between the first antenna and the second antenna, and that attenuates (i) a portion of the first electromagnetic signals that is directed toward the second antenna, and (ii) a portion of the second electromagnetic signals that is directed toward the first antenna; and an electronic circuit having a ground that is in electric contact with the electromagnetic shielding region that is positioned between the first antenna and the second antenna”.
The Office has fully considered the above argument, but respectfully disagrees.  Referring to figure 1 of the Delano reference, the heat pipe/vapor chamber (104) has a region 
Therefore, modifying the design of the heat pipe/vapor chamber of the Delano reference with the design of the heat pipe/vapor chamber taught by the Yamamoto reference (i.e., design the heat pipe/vapor chamber 104 of the Delano reference such that it has the conductive sheets 272,276 that span across the total length of the heat pipe/vapor chamber and provide EMI shielding as taught by Yamamoto) would allow the region (108) of the Delano reference that is provided between the two antennas (120, 124, and [0021]) of the Delano reference to act as an electromagnetic shielding region that can block/attenuate at least a portion of electromagnetic signals generated by the first antenna (120 and [0021]) directed to the second antenna (124 and [0021]) and vice-versa, and thus rejecting the amended limitations of independent claims 1 and 9. In other words, even though the Delano reference and Yamamoto reference in isolation do not teach the aforementioned limitations of claim 1 and 9, Office asserts that the combination of Delano and Yamamoto references could reasonably be combined to arrive at the claimed invention as respectively recited in independent claims 1 and 9, as explained above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to a plurality of antennas that operate within the same frequency range.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835